ORDER

PROST, Circuit Judge.
Arne Ellermets submits a letter thanking the court for “ensuring that my case is, first, handled at the lowest legal level possible,” which the court treats as a response to its April 20, 2005 order.
The court’s order directed Ellermets to show cause why his petition for review should not be dismissed as premature in light of the fact that his petition for review of the same matter remains pending before the Merit Systems Protection Board. It appears that Ellermets agrees that the Board should review his case before the matter is reviewed by this court.
Accordingly,
IT IS ORDERED THAT:
(1) The petition for review is dismissed.
(2) Each side shall bear its own costs.